Title: To Thomas Jefferson from Albert Gallatin, 3 August 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New York Augt. 3d 1808
                  
                  Finding that several of the collectors considered that provided applications to send vessels in ballast had been made & permissions had been granted in time, the vessels might delay their departure as much as they pleased; a construction which altogether defeated the object intended by the restriction in point of time & by the decision not to permit any distant voyages; I wrote a circular to the collectors of which copy is enclosed. But there is one case on which I must beg your decision. We ceased granting permissions on the 1st of May; and when we again began to grant them on the 1st of July, they were limited to the West Indies. No permission therefore has been granted for Europe or other distant voyages since the 1st of May, a few cases excepted in which the parties had made application but not produced all their proofs on that day.   On the 2d of May Charles Coquerel applied to me in Washington for leave to send a vessel to Isle of France. Finding his affidavit &a. to be dated about 20th of April & that his application would have been in time had it not erroneously been made to the Treasury instead of New York, I referred the case to the collector of that port, authorising him to decide upon it as if the application had been made in time. The proofs which Coquerel adduced at that time to the Collector were not sufficient; & it appears by a document dated 29th June & filed with his other papers in the collector’s possession that so late as that day all the proofs had not been exhibited, nor any permission been granted. It was then or on some subsequent day that proofs, which are considered satisfactory, were produced; and Mr Coquerel conceived that he had received a permission. He has accordingly purchased or chartered and equipped a vessel, incurring thereby an expense which he states at six or seven thousand dollars. Mr Gelston has however no recollection to have granted the permission, finds neither entry endorsed on the application or memorandum of any kind that he had granted it, & is more over forbidden by the positive instruction at the close of my circular of first inst., to suffer the vessel to depart. Mr Coquerel insists, & his Captain also confirms, that a verbal permission was granted, or at least that the language of the collector was such as to convey that impression; and it is admitted that he did really believe that he had obtained permission. On that ground & on that of his having incurred expense, the question whether he shall be suffered to depart is referred for your decision. For I find it more convenient to adhere so far as relates to the Treasury to the general rule, referring to you such special cases (and they will be very few in number) which are marked by any circumstances rendering it at all questionable whether there should be an exception in their favour.
                  Another case on which I wish you had decided is that of John Somes of Gloucester which you sent to me. He wishes to send a vessel to Malta, with which there can be no direct communication & only a very circuitous one by way of England, in order to carry proofs which may save his property there from condemnation. He might it is true have written by the British packets of June & July; and the precedent may be inconvenient. I will not, however, send a negative answer according to general rule, until I have heard your opinion, & for that purpose, again enclose the papers.
                  It is said that the price of salt is increasing; and it may become a question whether we ought not so far as we can to encourage the importation of that necessary article. If determined in the affirmative, we may permit those, who have debts due them at Turk’s island or Bahama, to bring the proceeds in salt though requiring more tonnage than at the rate of one ton for 45 dollars. Yet the best mode in case of scarcity would be to permit generally, under the authority vested in the first Embargo law, to vessels to go for that article. All this is submitted for future consideration, as nothing presses in that respect.
                  I have already mentioned & must repeat the want of all our cruisers to the northward & I wish you would press the Secy. of the navy on that subject. I enclose two letters from Barnstable & Boston on that subject; but I have many more from same quarter & vicinity.
                  A view of the Map will enable you to judge of the propriety of erecting a new district in Vermont as proposed in Mr Fisk’s letter. If you approve, I can fill a commission with either of the two persons he recommends & send you for signature an Act erecting the new district.
                  I have transacted the Chinese Mandarin’s business to his satisfaction &. he will sail in a few days. Gen. Turreau is troublesome with his applications for vessels. With respectful attachment Your obedt. Servt.
                  
                     —Albert Gallatin
                     
                  
               